UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6006



WILBUR DAVIS,

                                              Plaintiff - Appellant,

          versus

JAN BAXLEY; LEAH DEVLIN, Director, Health Ser-
vices; VERNON MALONE, Chairman; J. STEWART
ADCOCK, Vice Chairman; BETTY LOU WARD, Commis-
sioner; JOHN H. BAKER, Sheriff; SHELIA FORTE
RAY, Director of Jail; RICHARD Y. STEVENS,
Clerk to the Board,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-907-5-CT-BO)

Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbur Davis, Appellant Pro Se.    John A. Maxfield, Michael R.
Ferrell, COUNTY ATTORNEY'S OFFICE OF THE COUNTY OF WAKE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Davis v. Baxley, No. CA-95-907-5-CT-BO (E.D.N.C. Dec. 11, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3